    ,
,       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page 1 ofl



                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                              V.                                                    (For Offenses Committed On or After November 1, 1987)


                              Pedro Gonzalez-Baltazar                                               Case Number: 3:20-mj-20403

                                                                                                    DanaM. Grim
                                                                                                    Defendant's Attorney


        REGISTRATION NO. 93909298

        THE DEFENDANT:                                                                                                                  FEB 2 4 2020
         lg] pleaded guilty to count(s) _:_l_:o.:_f_:C:::o:::m~p:-:l=ai:::n::_t_ _ _ _ _ _ _____c_ _ _J-,-,----(~i°-ii.;._"·-\J;,-,i"ii'1£'-,+i-:-, 8';.,.f-·G<-~•ciffi~-I
                                                                                                                                                   4
         •    was found guilty to count(s)                                               SOUTH EHN oi'srri,cr· 01' C,\LlrORNIA
                                                                                        BY                               -
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                     Nature of Offense                                                                           Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                 1

         D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                        •    TIME SERVED                                   /
                                                                                            )6/
                                                                                            '
                                                                                                              ·-)
                                                                                                ,._',.----------
                                                                                                                      )
                                                                                                                                           days

         lg] Assessment: $10 WAIVED                       lg] Fine: WAIVED
         lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Monday, February 24, 2020
                                                                                                Date of Imposition of Sentence


                                                                                                   /lt&Z)q'
                                                                                                HONORABLE F. A. GOSSETT III
                                                                                                UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                        3 :20-mj-20403
